 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     THI THU THUY H.,
 8
                                  Plaintiff,              Case No. C19-103 RSM
 9
                   v.                                     ORDER REVERSING AND
10                                                        REMANDING FOR AN AWARD OF
     COMMISSIONER OF SOCIAL SECURITY,                     BENEFITS
11
                                  Defendant.
12

13          Plaintiff seeks review of the denial of her application for Supplemental Security Income
14 (SSI). Plaintiff contends the ALJ erred by rejecting the opinion of James Czysz, Psy.D. Dkt. 12.

15 The Court agrees. As discussed below, the Court REVERSES the Commissioner’s final decision

16 and REMANDS the matter for an award of benefits under sentence four of 42 U.S.C. § 405(g).

17                                             BACKGROUND
18          Plaintiff is currently 47 years old, is not able to communicate effectively in English, and
19 has worked as a meat trimmer. Dkt. 10, Admin. Record (AR) 1677. Plaintiff alleges disability

20 as of the December 7, 2011, application date. AR 69, 238. Plaintiff’s application was denied

21 initially, on reconsideration, and by an ALJ decision in 2013. AR 67, 68, 93, 94, 26. On appeal

22 to this court, the case was remanded for further proceedings based on the parties’ stipulation.

23 AR 715-16. After a 2015 ALJ decision denying benefits, Plaintiff appealed again to this court,


     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 1
 1 which reversed the decision for reasons including erroneously rejecting Dr. Czysz’s opinions.

 2 AR 654, 1357, 1359-62. After a 2016 ALJ decision again denying benefits, this court reversed

 3 the decision again for reasons including erroneously rejecting Dr. Czysz’s opinions. AR 1227,

 4 1741, 1746-48. In November 2018, the ALJ issued the decision at issue here, finding Plaintiff

 5 not disabled. AR 1647-78.

 6                                         THE ALJ’S DECISION

 7            Utilizing the five-step disability evaluation process,1 the ALJ found:

 8            Step one: Plaintiff has not engaged in substantial gainful activity since the December
              2011 alleged onset date.
 9
              Step two: Plaintiff has the following severe impairments: major depressive disorder,
10            psychotic disorder, posttraumatic stress disorder (PTSD), cognitive disorder,
              degenerative disc disease, and right 5th metacarpal fracture.
11
              Step three: These impairments do not meet or equal the requirements of a listed
12            impairment.2

13            Residual Functional Capacity: Before April 4, 2013, Plaintiff could perform work at
              all exertional levels. She could perform simple routine tasks, work superficially and
14            occasionally with the general public, work in the same room as coworkers but not in
              coordination with them, and adapt to simple workplace changes. Reading English and
15            performing calculations could not have been the focus of the job.
              Since April 4, 2013, Plaintiff can perform light work, with no sitting, standing, or
16
              walking limitations. She can occasionally crawl and climb ladders, ropes, and scaffolds.
              She can frequently perform fine fingering and gross handling with her right upper
17
              extremity. She can perform simple routine tasks, work superficially and occasionally
              with the general public, work in the same room as coworkers but not in coordination with
18
              them, and adapt to simple workplace changes. Reading English and performing
              calculations cannot be the focus of the job.
19
              Step four: Before April 4, 2013, Plaintiff could perform past relevant work as a meat
20
              trimmer.
21            Since April 4, 2013, Plaintiff cannot perform past relevant work.

22            Step five: As there are jobs that exist in significant numbers in the national economy that

23   1
         20 C.F.R. § 416.920.
     2
         20 C.F.R. Part 404, Subpart P. Appendix 1.
     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 2
 1             Plaintiff can perform, she is not disabled.

 2 AR 1649-78. The Appeals Council did not assume jurisdiction, making the ALJ’s decision the

 3 Commissioner’s final decision.3

 4                                               DISCUSSION

 5             This Court may set aside the Commissioner’s denial of Social Security benefits only if

 6 the ALJ’s decision is based on legal error or not supported by substantial evidence in the record

 7 as a whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017). Each of an ALJ’s findings

 8 must be supported by substantial evidence. Reddick v. Chater, 157 F.3d 715, 721 (9th Cir.

 9 1998). “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

10 relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

11 Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

12 Cir. 1989). The ALJ is responsible for evaluating evidence, resolving conflicts in medical

13 testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

14 1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

15 neither reweigh the evidence nor substitute its judgment for that of the ALJ. Thomas v.

16 Barnhart, 278 F.3d 947, 954, 957 (9th Cir. 2002). When the evidence is susceptible to more

17 than one interpretation, the ALJ’s interpretation must be upheld if rational. Burch v. Barnhart,

18 400 F.3d 676, 680-81 (9th Cir. 2005).

19             An ALJ may only reject the uncontradicted opinion of a treating or examining doctor by

20 giving “clear and convincing” reasons. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).

21 Even if a treating or examining doctor’s opinion is contradicted by another doctor’s opinion, an

22 ALJ may only reject it by stating “specific and legitimate” reasons. Id. The ALJ can meet this

23
     3
         The rest of the procedural history is not relevant to the outcome of the case and is thus omitted.
     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 3
 1 standard by providing “a detailed and thorough summary of the facts and conflicting clinical

 2 evidence, stating his interpretation thereof, and making findings.” Id. (citation omitted). “The

 3 ALJ must do more than offer his conclusions. He must set forth his own interpretations and

 4 explain why they, rather than the doctors’, are correct.” Reddick, 157 F.3d at 725.

 5          Dr. Czysz provided opinions on a Psychological/Psychiatric Evaluation form in 2012,

 6 2014, 2015, and 2017, each time after examining Plaintiff. AR 428, 1003, 1640, 2031. Each

 7 time, Dr. Czysz diagnosed Plaintiff with major depressive disorder, recurrent, severe with

 8 psychotic features. AR 426, 1001, 1638, 2029. Although the form changed over the years, Dr.

 9 Czysz opined each time that Plaintiff was “not … employable” or had marked impairments in

10 basic work requirements such as attendance and performing routine tasks without special

11 supervision. AR 427, 1003, 1640, 2030. The ALJ rejected all four opinions. AR 1671-74.

12 A.       January 2012 Opinion

13          1.     Internal Consistency

14          The ALJ found it inconsistent that Dr. Czysz determined that Plaintiff was “clearly

15 psychotic” yet checked “no” when asked if he observed auditory hallucinations. AR 1671 (citing

16 AR 428, 426). In the “Attitude and Behavior” category of the Mental Status Exam, Dr. Czysz

17 wrote that Plaintiff “was agitated, appeared frightened, and she is clearly psychotic.” AR 428.

18 In other words, Dr. Czysz reported that he observed psychotic attitudes or behaviors. The core

19 of psychosis is “loss of contact with reality.” The American Heritage Dictionary for the English

20 Language (4th ed. 2000), “psychosis.” That Dr. Czysz did not observe auditory hallucinations

21 would only be contradictory if auditory hallucinations were the only type of psychotic behavior.

22 The ALJ cites nothing in the record that would support such a conclusion and is not qualified to

23 draw such a conclusion by substituting her own medical judgment in place of Dr. Czysz’s. See


     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 4
 1 Trevizo, 871 F.3d at 683 (it is improper for an ALJ to substitute her judgment for a doctor’s).

 2 Internal inconsistency was not a specific and legitimate reason to discount Dr. Czysz’s opinions.

 3          2.     Conflict with Treatment Notes4

 4          The ALJ discounted Dr. Czysz’s observations that Plaintiff was confused, disorganized,

 5 and paranoid and his opinion of disability because treatment notes did not indicate that Plaintiff’s

 6 mental impairments were debilitating. AR 1671. The ALJ cited a treatment note stating that

 7 Plaintiff was “alert and oriented with no unusual anxiety or depression.” AR 1671 (citing AR

 8 466). First, no contradiction is apparent. Second, the treatment note reflects an extremely

 9 cursory examination, unlike the detailed mental status examination and clinical interview Dr.

10 Czysz performed. The entirety of the treatment note’s psychiatric evaluation is: “Alert and

11 oriented. No unusual anxiety or evidence of depression.” AR 466. The provider did not

12 evaluate thought content and stream of mental activity, whereas Dr. Czysz observed that

13 Plaintiff’s thought content was paranoid and her stream of mental activity was confused and

14 disorganized. AR 428. This was not a specific and legitimate reason to discount Dr. Czysz’s

15 opinions.

16          The ALJ also noted that in contemporaneous treatment notes Plaintiff did not “report that

17 her depression, anxiety, hallucinations, or other mental issues were severely impacting her life.”

18 AR 1671. In support, the ALJ cited social work notes showing Plaintiff seeking help with issues

19 such as housing and Social Security benefits, and a treatment note from a medical visit for

20 abdominal pain. See AR 423-24, 468-69, 471-72, 482-84. The purpose of these visits was

21

22   4
     The Commissioner declines to defend the ALJ’s reason that Plaintiff presented differently at
   Dr. Czysz’s examination than in treatment notes, yet defends the underlying findings that
23 treatment notes did not match Dr. Czysz’s observations. Compare Dkt. 13 at 6 n. 3 with id. at 3-
   4.
     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 5
 1 unrelated to Plaintiff’s mental health and no psychiatric evaluation whatsoever was performed.

 2 Id. These treatment notes do not contradict Dr. Czysz’s observations or opinions, and thus do

 3 not provide a specific and legitimate reason to discount them.

 4          The Commissioner argues that because psychotic symptoms were not consistently

 5 “reported to or observed by” treatment providers, the ALJ permissibly rejected Dr. Czysz’s

 6 opinions based on conflict with treatment notes. Dkt. 13 at 4. Several of those treatment notes

 7 report visual and auditory hallucinations. See AR 493 (Plaintiff “sees ‘fireflies’, also has

 8 conversation with herself on the phone at times”), 572 (“Has hallucinations at times.”). In one, a

 9 treatment provider interprets Plaintiff’s report that people on the bus “question who she is talking

10 to” as audiovisual hallucinations. AR 624 (“AVH(s)”). Other treatment notes show clinical

11 assessments or diagnoses of psychosis or psychotic disorder. AR 412, 497, 569. Overall the

12 record supports, rather than contradicts, Dr. Czysz’s opinions on psychosis.

13          The ALJ also found it “notable that [Plaintiff] was the primary caregiver of 4 children at

14 the time.” AR 1671 (citing AR 490). This finding is not supported by substantial evidence. The

15 ALJ relied on a note showing that Plaintiff arrived at a walk-in appointment bringing

16 “[paperwork] requesting child support for her 4 children.” AR 490. The ALJ appears to assume

17 that Plaintiff had to be the primary caregiver in order to receive child support, that she knew this,

18 and that she planned to accurately represent herself as primary caregiver in filling out the

19 paperwork, assumptions not supported by the record. This was not substantial evidence that

20 Plaintiff was the primary caregiver of four children and cannot support discounting Dr. Czysz’s

21 opinions. Other evidence in the record shows that Plaintiff did not even see her children. See

22 AR 1100 (restraining order prevents her from seeing her children), 1146 (hardly sees her

23 children).


     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 6
 1          Conflict with concurrent treatment notes was not a specific and legitimate reason to

 2 discount Dr. Czysz’s opinions.

 3          3.      Motivation

 4          The ALJ found that Plaintiff “made clear that she would rather receive SSI benefits

 5 instead of working, viewing jobs as just a temporary event,” and concluded “she did not want to

 6 work.” AR 1672 n. 1. These findings are based on a misinterpretation of the record. Asked if

 7 she wanted to work, Plaintiff replied, “Yeah. I wish to have a job.” AR 1122. Asked if she

 8 would be happier working or getting SSI, she replied, “I think the SSI is, I prefer to have that.

 9 And, the job is kind of temporary, sometimes they don’t want to hire me.” AR 1122. Plaintiff

10 linked the temporary nature of jobs to employers not wanting to hire her, not her own

11 preferences. Suspect motivation in seeking disability benefits was not a specific and legitimate

12 reason to discount Dr. Czysz’s opinions.

13          4.      Record Review

14          The ALJ rejected Dr. Czysz’s opinions in part because “he did not indicate that he

15 reviewed any other record.” AR 1672. The ALJ did not identify any information in the record

16 that would likely have changed Dr. Czysz’s opinions. Dr. Czysz clearly relied on his own

17 examination of Plaintiff. Social Security regulations prioritize opinions based on examination

18 over opinions based on record review. 20 C.F.R. § 416.927(c)(1) (“Generally, we give more

19 weight to the medical opinion of a source who has examined you than to the medical opinion of a

20 medical source who has not examined you.”). The Commissioner argues that review of the

21 record is a factor an ALJ may consider. Dkt. 13 at 5-6 (citing 20 C.F.R. § 416.927(c)(6)). While

22 it is a factor, the ALJ presented no reason it was significant in this case and no reason it should

23


     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 7
 1 outweigh the priority given to examining doctors’ opinions. Lack of record review was not a

 2 specific and legitimate reason to discount Dr. Czysz’s opinions.

 3          5.     Interpreter

 4          Dr. Czysz observed that Plaintiff’s stream of mental activity was confused and

 5 disorganized, concluding that she “likely [had] some formal thought disorder, although a thought

 6 disorder is difficult to diagnose through an interpreter.” AR 428. He also noted that he could not

 7 directly observe Plaintiff’s insight and judgment because “[s]tandardized questions would not be

 8 valid with this client due to her ESL status.” AR 429.

 9          The ALJ cited Dr. Czysz’s caution in diagnosing a thought disorder due to using an

10 interpreter and concluded that “[o]ne would expect such difficulties to be present in multiple

11 other aspects of the evaluation, not just one area within the mental examination.” AR 1672. Dr.

12 Czysz carefully noted which areas were affected by Plaintiff’s English language barriers. The

13 ALJ is not permitted to substitute her medical judgment for Dr. Czysz’s by assuming that other

14 areas were also affected. See Trevizo, 871 F.3d at 683. This was not a specific and legitimate

15 reason to discount Dr. Czysz’s opinions.

16          6.     Impaired Concentration

17          The ALJ rejected Dr. Czysz’s opinion that Plaintiff’s concentration was impaired because

18 it was based on Plaintiff’s inability to do math or spell an English word, which the ALJ decided

19 was more likely explained by her never having gone to school. AR 1672. The ALJ’s

20 interpretation is not supported by the record. Dr. Czysz wrote that Plaintiff’s “capacity to

21 concentrate is impaired … as measured by serial (7’s) subtraction task[,] … the capacity to spell

22 the word World backward[, and the] capacity to follow a three step instruction.” AR 429.

23 Plaintiff was able to complete only two of the three steps. Id. The ALJ only questioned two of


     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 8
 1 Dr. Czysz’s three measures of concentration. At minimum, Plaintiff’s deficient performance on

 2 the three-step instruction task supported Dr. Czysz’s opinion of impaired concentration.5

 3          7.     Medication

 4          The Commissioner argues that Plaintiff was not taking medication for her psychotic

 5 symptoms, which undermines Dr. Czysz’s opinions. Dkt. 13 at 4. The ALJ’s decision does not

 6 contain such an analysis and the Commissioner’s contention is thus an improper post hoc

 7 argument upon which the Court cannot rely. The Court reviews the ALJ’s decision “based on

 8 the reasoning and findings offered by the ALJ—not post hoc rationalizations that attempt to

 9 intuit what the adjudicator may have been thinking.” Bray v. Comm’r of Soc. Sex. Admin., 554

10 F.3d 1219, 1225 (9th Cir. 1995).

11          Because none of the reasons the ALJ provided were specific, legitimate, and supported

12 by substantial evidence, the court concludes the ALJ erred by discounting Dr. Czysz’s 2012

13 opinions.

14 B.       2014 Opinions

15          The ALJ discounted Dr. Czysz’s 2014 opinions based on lack of record review, which is

16 insufficient, as discussed above. The ALJ’s remaining reasons are also insufficient.

17          1.     Plaintiff’s Presentation

18          The ALJ concluded that Plaintiff presented herself to Dr. Czysz as more impaired than

19 she appeared in treatment notes. The ALJ’s conclusion rests on two findings: that Plaintiff did

20

21   5
     The Commissioner focuses on Dr. Czysz’s attribution of Plaintiff’s impaired concentration to
   intellectual impairment and auditory hallucinations. See Dkt. 13 at 5. Regardless of the cause,
22 Dr. Czysz observed the concentration difficulty. The Commissioner’s brief also treats
   intellectual impairment, cognitive impairment, and thought disorder as interchangeable terms.
23 Id. This is a useful illustration of why ALJs and the Commissioner’s counsel should not
   substitute their medical judgment for doctors’.
     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 9
 1 fine in medical appointments without an interpreter, and that treatment notes do not describe

 2 Plaintiff as “childlike, immature, frightened, etc., and one could reasonabl[y] assume that her

 3 treating providers would have documented such significant observations.” AR 1672-73.

 4          The first finding is unsupported by substantial evidence. The ALJ cites three treatment

 5 notes stating “[t]he patient does not need an interpreter.” AR 1069, 1074, 1081.6 These

 6 appointments were for the purpose of “checking in” or an “update.” Id. Very little

 7 communication with Plaintiff took place. One appointment describes speaking only with

 8 Plaintiff’s case manager. AR 1070. In another, Plaintiff “let [the provider] know that she has

 9 made an appointment with a doctor here.” AR 1074. In the third, Plaintiff brought a notice that

10 her food stamp allotment would remain the same and the provider “explained this to her.” AR

11 1082. None of these treatment notes indicate that Plaintiff is capable of any more than the “poor

12 English” that Dr. Czysz observed. AR 1672 (citing AR 1003). And Plaintiff’s providers

13 indicated that Plaintiff’s English was poor. They typically used interpreters and described them

14 as “helpful.” See, e.g., AR 1117, 2185. For appointments that involved significant

15 communication, interpreters were crucial. In one appointment for mental health services,

16 “[t]here was no Vietnamese interpreter present for the first 20 minutes of the appointment, which

17 made communication difficult.” AR 1127; see also AR 1113 (Before interpreter arrived,

18 “[t]rying to assess for suicide risk was very difficult as it was not clear if client understood the

19 question in English.”), 1139 (provider “did not understand much [Plaintiff] said”). The ALJ’s

20

21

22   6
     The ALJ’s two other citations appear to indicate an interpreter was used, although the
   interpreter was not named. Compare AR 1066, 1077 (“Interpreter: Language: Vietnamese”)
23 with AR 2644 (“Interpreter: Language: Vietnamese … A Vietnamese phone interpreter was
   utilized during the exam”).
     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 10
 1 finding that Plaintiff’s English was better than she presented to Dr. Czysz was not supported by

 2 substantial evidence.

 3          The ALJ’s second finding, that providers’ failure to describe Plaintiff as childlike,

 4 immature, or frightened undermines Dr. Czysz’s opinions, is also unsupported. Some treatment

 5 notes accord with Dr. Czysz’s observations. See AR 1113 (Plaintiff “frightened” by unfamiliar

 6 visitors to her building), 1170 (Plaintiff “became visibly upset and tearful.”). None contradict

 7 his observations.

 8          Inconsistency of Plaintiff’s presentation was not a specific and legitimate reason to

 9 discount Dr. Czysz’s opinions.

10          2.     Ability to Learn

11          Dr. Czysz opined that Plaintiff had a severe limitation on learning new tasks. AR 1002.

12 The ALJ discounted this opinion because she believed that Dr. Czysz relied on Plaintiff’s “poor

13 English” to conclude “that she had an [in]ability to learn new material.” AR 1673. The ALJ

14 reasoned that poor English and inability to learn “are not the same thing, and one does not

15 necessarily equate to the other.” AR 1673. But Dr. Czysz’s report does not show that he relied

16 on Plaintiff’s poor English as the basis to conclude that she had a learning limitation. In

17 describing his observations of her speech, Dr. Czysz wrote that Plaintiff’s “English is very poor

18 and this is likely a reflection of her inability to learn new material.” AR 1003. In other words,

19 her poor ability to learn probably caused her poor English skills despite being in the United

20 States for well over a decade. The basis for the opined learning limitation, however, was Dr.

21 Czysz’s testing revealing impaired memory, fund of knowledge, concentration, abstract thought,

22 insight and judgment. AR 1004. Reliance on Plaintiff’s poor English was not a specific and

23 legitimate reason to discount Dr. Czysz’s opinion.


     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 11
 1          3.     Inaccurate Information

 2          The ALJ discounted Dr. Czysz’s opinions because he acknowledged that Plaintiff

 3 provided inconsistent and contradictory information. AR 1673. This issue has been addressed in

 4 a previous order from this court reversing the ALJ’s 2016 decision.

 5          The record here shows Dr. Czysz performed standardized testing, noted the issues
            with the test results, and discussed problems with getting information from
 6          [Plaintiff] including how she gave inconsistent and contradictory answers. Tr.
            1000-05. In short, Dr. Czysz applied standard methods of assessing the mental
 7          status of a patient, and explored [Plaintiff’s] statements in arriving at his clinical
            conclusions—there is nothing showing he simply accepted [Plaintiff’s] statements
 8          and rendered his opinion based solely on what she told him. Consequently,
            because Dr. Czysz’s opinions were not more heavily based on [Plaintiff’s] self-
 9          reports than on his own clinical observations and professional judgment, the ALJ
            erred in rejecting his opinions. See Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194,
10          [1199-1200] (9th Cir. 2008).

11 AR 1360. This reasoning applies to the ALJ’s 2018 decision as well. That Plaintiff gave

12 inconsistent answers was not a specific and legitimate reason to discount Dr. Czysz’s opinions.

13          Because none of the reasons the ALJ provided were specific, legitimate, and supported

14 by substantial evidence, the court concludes the ALJ erred by discounting Dr. Czysz’s 2014

15 opinions.

16 C.       2015 Opinions

17          1.     Treatment Notes

18          In addition to inadequate reasons discussed above, the ALJ discounted Dr. Czysz’s 2015

19 opinions as inconsistent with a contemporaneous treatment note showing “neurological findings

20 were normal.” AR 1673 (citing AR 1630-31). The cited neurological findings document intact

21 cranial nerves, extremity strength, sensation, and reflexes, and an absence of vertigo. AR 1631.

22 These simply are not comparable to Dr. Czysz’s psychiatric testing, which covered speech,

23 attitude and behavior, mood, affect, thought process and content, memory, concentration,


     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 12
 1 abstract thought, and insight and judgment. AR 1640-41. Nothing in the treatment note

 2 contradicts Dr. Czysz’s findings or opinions. This was not a specific and legitimate reason to

 3 discount Dr. Czysz’s opinions.

 4          2.     Lack of Treatment

 5          The ALJ found Plaintiff had no treatment between June 2014 and May 2016 and

 6 concluded the lack of mental health treatment undermined Plaintiff’s allegations. AR 1674.

 7 First, the ALJ’s finding appears to be factually incorrect. Plaintiff saw health care providers in

 8 August 2014, October 2014, and December 2014. AR 1630, 1117-18, 1121-22, 1108-14.

 9 Moreover, the ALJ did not explain how the lack of treatment would undermine Dr. Czysz’s

10 opinions. A 17-month gap in treatment, over the course of several years of treatment, does not

11 undermine Dr. Czysz’s observations and his conclusions based on those observations. Lack of

12 treatment was not a specific and legitimate reason to discount Dr. Czysz’s opinions.

13          3.     Alcohol Use

14          Dr. Czysz opined that Plaintiff’s impairments were not primarily the result of alcohol or

15 drug use. AR 1640. He wrote that Plaintiff was currently “abusing alcohol, however, her

16 psychiatric symptoms preceded any substance use and continue during times of sustained

17 remission.” AR 1640. The ALJ discounted Dr. Czysz’s opinion because his determination “was

18 presumably based on his own faulty prior evaluation reports.” AR 1674. Because Dr. Czysz’s

19 prior reports were not faulty, this was not a specific and legitimate reason to discount Dr.

20 Czysz’s opinion.

21          The Commissioner misrepresents circuit law in asserting that an ALJ may automatically

22 discount an examining psychologist’s opinions “‘because of [the claimant’s] contemporaneous

23 substance abuse.’” Dkt. 13 at 8-9 (quoting Andrews, 53 F.3d at 1043). In Andrews, the ALJ


     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 13
 1 permissibly found unreliable a claimant who admitted he “had learned to ‘manipulate’ programs

 2 and people” and, in turn, permissibly discounted the opinions of a psychologist that relied “to a

 3 large extent” on the claimant’s self-reports. Andrews, 553 F.3d at 1043. Here, as discussed

 4 above, Dr. Czysz’s opinions were not based to a large extent on Plaintiff’s self-reports.

 5 Plaintiff’s alcohol use was not a specific and legitimate reason to discount Dr. Czysz’s opinions.

 6          Because none of the reasons the ALJ provided were specific, legitimate, and supported

 7 by substantial evidence, the court concludes the ALJ erred by discounting Dr. Czysz’s 2015

 8 opinions.

 9 D.       2017 Opinions

10          In addition to the insufficient reason of lack of record review discussed above, the ALJ

11 discounted Dr. Czysz’s 2017 opinions as inconsistent with contemporaneous treatment notes.

12 AR 1674. In a visit for headaches, Plaintiff has moderately impaired remote memory, poor

13 attention span, and “disjointed” concentration. AR 2647. These impairments are consistent with

14 Dr. Czysz’s findings. In three visits for hand pain, a cursory psychiatric screening found normal

15 orientation, mood, affect, insight, and judgment. AR 2630, 2636, 2641. These results, from

16 cursory mental screenings in the context of appointments focused on physical issues, are not

17 sufficient to undermine the findings of a mental health professional, based on his own thorough

18 examination focused on Plaintiff’s mental capacity, especially when the ALJ has shown such

19 extreme and unwarranted hostility to all of Dr. Czysz’s reports. See 20 C.F.R. § 416.927(c)(5)

20 (“We generally give more weight to the medical opinion of a specialist about medical issues

21 related to his or her area of specialty than to the medical opinion of a source who is not a

22 specialist.”). Because the ALJ provided no specific and legitimate reason, supported by

23


     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 14
 1 substantial evidence, the court concludes the ALJ erred by discounting Dr. Czysz’s 2017

 2 opinions.

 3 E.       Scope of Remand

 4          Plaintiff requests the court remand for payment of benefits. Dkt. 12 at 17. In general, the

 5 Court has “discretion to remand for further proceedings or to award benefits.” Marcia v.

 6 Sullivan, 900 F.2d 172, 176 (9th Cir. 1990). The Court may remand for further proceedings if

 7 enhancement of the record would be useful. See Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir.

 8 2000). The Court may remand for benefits where (1) the record is fully developed and further

 9 administrative proceedings would serve no useful purpose; (2) the ALJ fails to provide legally

10 sufficient reasons for rejecting evidence, whether claimant testimony or medical opinion; and (3)

11 if the improperly discredited evidence were credited as true, the ALJ would be required to find

12 the claimant disabled on remand. Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). The

13 Court has flexibility, however, “when the record as a whole creates serious doubt as to whether

14 the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at 1021.

15          All three conditions to remand for benefits are met. First, the record is fully developed

16 after four ALJ decisions, five hearings, and three remand orders from this court. The only

17 relevant conflict in the record is between Dr. Czysz’s four opinions and the 2012 opinions of

18 state agency non-examining doctors. The non-examining doctors discounted Dr. Czysz’s 2012

19 opinions for some of the same reasons as the ALJ, i.e., that Dr. Czysz’s opinions depended on

20 Plaintiff’s non-credible self-reports and were unsupported by the record. See AR 78, 90, 101-02,

21 113. Because those were not legitimate reasons, and the Commissioner’s regulations favor

22 examining over non-examining doctors’ opinions, on remand there is no remaining conflict left

23 for the ALJ to resolve. See 20 C.F.R. § 416.927(c)(1).


     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 15
 1          Second, the ALJ failed to provide legally sufficient reasons for rejecting Dr. Czysz’s

 2 opinions, as discussed throughout this order. Third, if Dr. Czysz’s opinions were credited as

 3 true, the ALJ would be required to find Plaintiff disabled. The Commissioner does not dispute

 4 this, arguing only that the state agency non-examining doctors’ opinions create conflicts in the

 5 record that the ALJ must resolve. Dkt. 13 at 11. Dr. Czysz consistently opined Plaintiff was not

 6 employable; her basic work functions such as attendance and performance would be very

 7 significantly impaired. AR 427, 1003, 1639-40, 2030. A vocational expert testified that even

 8 one unexcused absence a month would lead to termination of employment. AR 64. “The basic

 9 mental demands of competitive, remunerative, unskilled work include the abilities (on a

10 sustained basis) … to deal with changes in a routine work setting.” SSR 85-15 (S.S.A. 1985).

11 Dr. Czysz’s opinions establish that Plaintiff is very significantly limited in the ability to adapt to

12 changes in a routine work setting. AR 427, 1002, 1639, 2030.

13          The only remaining question is whether the court should exercise discretion to remand

14 for benefits because the record as a whole creates serious doubt as to Plaintiff’s disability. It

15 does not. The record is consistent with Dr. Czysz’s observations and opinions. Yet in all four

16 ALJ decisions, there is an inexplicable refusal to see Dr. Czysz’s opinions for what they are: a

17 qualified medical professional’s application of his training and experience to the objective

18 observations he made in multiple examinations. This is a case where “[a]llowing the

19 Commissioner to decide the issue again would create an unfair ‘heads we win; tails, let’s play

20 again’ system of disability benefits adjudication.” Benecke v. Barnhart, 379 F.3d 587, 595 (9th

21 Cir. 2004). The Commissioner has had three chances to play again, and will not be given a

22 fourth chance.

23


     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 16
 1                                        CONCLUSION

 2         For the foregoing reasons, the Commissioner’s final decision is REVERSED and this

 3 case is REMANDED under sentence four of 42 U.S.C. § 405(g) for an award of benefits.

 4         DATED this 1st day of August 2019.

 5

 6
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER REVERSING AND REMANDING
     FOR AN AWARD OF BENEFITS - 17
